Title: 4th.
From: Adams, John Quincy
To: 


       In the afternoon I went into Paris alone: went to the Griffon, Rue de Bussy and bought some Stationary. To the Hôtel de Nassau Rue de la Harpe, to see Mm. la Comtesse d’Ouradou, but she was not within. Bought me a Couple of Trunks. Went to Mr. Jefferson’s: he tells me, that the Count, thinks of not going in the next Packet. I fear Mr. Williamos, after failing me, himself, has been endeavouring to persuade the Count to do so too, which I do not think is very polite. Mr. Jefferson, spoke concerning Virginia, a State, which he knows very particularly as it is his native Country. The blacks, he tells me, are very well treated there; and increase in population, more in proportion, than the whites. Before the War, he says the negroes, were to the whites, in the proportion of 3 to 4. Now they are as 10 to 11. which is a very material difference. He supposes about 500,000 souls in the State. He disapproves very much the Cultivation of Tobacco, and wishes, it may be laid entirely aside. He thinks wheat would be much more advantageous, and profitable, much less Laborious, and less hurtful to the ground: he is a man of great Judgment.
      